DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-5, 11-16, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or render obvious the limitations presented in independent claim 1. Specifically, the prior art does not teach a cooling system wherein a first cooling fluid is sequentially directed from a cooling load to a first heat exchanger along the circuit of a free cooling system, from the first heat exchanger along the circuit of the free cooling system to a third heat exchanger, and from the third heat exchanger back to the cooling load in a second mode of system operation. Martinez, Jr. (U.S. Patent No. 4,277,952), considered the closest prior art, teaches a cooling system (fig 3) wherein a first cooling fluid is directed from a cooling load (26) to a first heat exchanger (50a) along a circuit of a free cooling system, from the first heat exchanger along the circuit of the free cooling system to a third heat exchanger (21), and from the third heat exchanger back to the cooling load in a second mode of system operation. However, Martinez, Jr. fails to teach directing the cooling fluid sequentially through the heat exchangers and cooling load as described above, rather the cooling fluid must flow through the cooling load from the first heat exchanger before flowing to the third heat exchanger. The prior art fails to render this obvious and thus the claim is allowable over the prior art. 
The prior art does not anticipate or render obvious the limitations presented in independent claim 11. Specifically, the prior art does not teach a cooling system where a circuit of a free cooling system is configured to circulate a first cooling fluid directly from a heat . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763